Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 125 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 125 recites “wherein the reaction site is one of a plurality of reaction sites of the assay unit, and wherein each reaction site of the plurality of reaction sites comprises a different immobilized binding reagent”. However the specification does not describe a plurality of reactions sites on one assay unit wherein each reaction site “comprises a different immobilized binding reagent”. Examiner interprets the claim to refer to different types of binding reagent, rather than just multiple reagents of the same type in the same assay unit. Thus the claim is interpreted to require an immobilized reagent at one site of the assay unit that is different in type from an immobilized reagent at another reaction site of the same assay unit.
Claim 125 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system comprising an assay unit with a reaction site having reagents of the same type, does not reasonably provide enablement for a system comprising an assay unit with a reaction site having reagents of different types. There is no teaching or suggestion in Applicant’s specification as to how the system, including the detection system, would operate to detect the different types of analytes that would bind to the different types of immobilized binding reagents on the same assay unit. While there is support for each separate assay unit performing a separate assay, and therefore each separate assay unit can have different immobilized reagents for binding different analytes, there is no support for the same assay unit being used to perform assays for different types of analytes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – the invention is directed toward a system comprising an assay unit having a reaction site “wherein the reaction site is one of a plurality of reaction sites of the assay unit, and wherein each reaction site of the plurality of reaction sites comprises a different immobilized binding reagent”. Examiner interprets the claim to refer to different types of binding reagent, rather than just multiple reagents of the same type in the same assay unit. Thus the claim is interpreted to require an immobilized reagent at one site of the assay unit that is different in type from an immobilized reagent at another reaction site of the same assay unit.
The predictability or lack thereof of in the art – it is not predictable that the claimed system could be used to analyze different types of analytes bound to different types of immobilized reagents on the same assay unit. It is not clear from the specification how the system would operate to detect the different types of analytes bound to different types of immobilized reagents. Presumably, a means to distinguish the different types of analytes at the different sites on the same assay unit would be needed. However, such means of detection is not described, and it is unpredictable how such a means of detection would work in Applicant’s claimed system.
The presence or absence of working examples – there is no working example in the specification as to an assay unit that has a plurality of reaction sites wherein each reaction site comprises a different [type of] immobilized binding reagent, nor is there a working example of how the system would operate to detect the different types of analytes that bind to the different types of immobilized binding reagents on the same assay unit.
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance as to how the system would work to detect different types of analytes on the same assay unit.
The relative skill of those in the art – the level of skill in the art is high.
The breadth of the claims –the claims recite a system comprising an assay unit having a reaction site “wherein the reaction site is one of a plurality of reaction sites of the assay unit, and wherein each reaction site of the plurality of reaction sites comprises a different immobilized binding reagent”.
In summary, there is a lack of disclosure in Applicants’ own specification as to an assay unit having multiple reaction sites wherein each reaction comprises a different (type of) immobilized binding reagent. There is no teaching or suggestion in Applicant’s specification as to how the system, including the detection system, would operate to detect the different types of analytes that would bind to the different types of immobilized binding reagents on the same assay unit. While there is support for each separate assay unit performing a separate assay, and therefore each separate assay unit can have different immobilized reagents for binding different analytes, there is no support for the same assay unit being used to perform assays for different types of analytes.
Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.
 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 109-119, 122-124, and 127-128 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,976,896 (“Kumar”).
The following disclosure by Kumar is considered relevant to Applicant’s claims.
Kumar teaches an assay system that can be automated. 
More specifically, Kumar in column 17, line 2 to column 18, line 10 discloses the following.
“Capillary tubes prepared by the methods described above can be used individually or in combination for an immunoassay in accordance with the method discussed above.  The assay can be performed manually or automatically, as discussed hereinafter.  One end of a single capillary tube can be introduced into a sample and sample drawn up by any convenient means, e.g. capillary action or active pumping, to provide an appropriately sized sample in the capillary tube.  Alternatively, a plurality of capillary tubes coated with appropriate binding members can be used to permit a plurality of immunoassays on one sample or a single immunoassay on multiple samples to screen for one or multiple analytes.  The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay of this invention.” Column 17, line 2 to column 18, line 10. (Emphasis added.)
Moreover, column 18, lines 41-46 of Kumar discloses the following.
“Capillary tubes as prepared above can be used with commercially available containers suitable for independently housing the reagents and waste of immunoassays, such as microtiter wells or plates.  Alternatively, the capillary tubes can be used with a sample tray designed to contain a reagent and means to mix fluid held within the wells.” Column 18, lines 41-46. (Emphasis added).
Thus Kumar teaches that reagents can be provided in microtiter wells or a sample tray. Moreover, Kumar teaches that the reagents can be provided in the wells or plates, as an alternative to reagents being contained and mixed in a sample tray. [The microtiter plate or the sample tray is equivalent to Applicant’s cartridge. The wells of the microtiter wells or sample tray are equivalent to Applicant’s sample well and reagent well wherein the capillary is used to transfer the sample and reagents from the wells.]
Kumar also teaches that the sample tray holder, and thereby the sample tray, is lifted by a lift motor to contact the mixture in wells 57 (col. 32, lines 20-24 and see figures 4 and 9).
 [The Kumar sample holder 212 and lift motor together are equivalent to Applicant’s translational stage, and the are configured to move the sample tray 3 (equivalent to Applicant’s claimed cartridge)].
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay (col. 17, lines 62 to col. 18, line 10.)
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67. The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
See also figure 1, disclosing cartridge (1), capillary tube 92) where reaction takes place, sample tray (3) for containing sample, reagents, and other fluids.
As to independent claim 109, the Kumar capillary is equivalent to Applicant’s assay unit. The capillaries having an interior reaction site having thereon an immobilized binding reagent such that a reaction occurs within the assay unit (see col. 17, lines 62 to col. 18, line 10, disclosing that the capillaries are coated with binding members to screen analytes.) 
Kumar’s syringe is equivalent to the claimed fluid transfer device configured to direct transfer of the sample and the cartridge reagents from the plurality of reagent units into the assay unit such that a reaction occurs within the assay unit.
The microtiter plate or the sample tray is equivalent to Applicant’s cartridge. The wells of the microtiter wells or sample tray are equivalent to Applicant’s sample well and reagent well wherein the capillary is used to transfer the sample and reagents from the wells. 
See column 17, line 2 to column 18, line 10 disclosing that one end of a single capillary tube can be introduced into a sample and sample drawn up by any convenient means, e.g. capillary action or active pumping, to provide an appropriately sized sample in the capillary tube, and also that the capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay of this invention.” Column 17, line 2 to column 18, line 10. (Emphasis added.)
See also column 18, lines 44-46, disclosing that the sample tray is designed to contain a reagent and means to mix fluid held within the wells, and column 19, lines 35-36 disclosing that the sample is added to one or more wells in the sample tray). See also column 18, lines 41-46 disclosing another example in which the capillary tubes can be used with commercially available containers suitable for independently housing the reagents and waste of immunoassays, such as microtiter wells or plates, or alternatively a sample tray can contain a reagent and means to mix fluid held within the wells.” Column 18, lines 41-46. Examiner notes that Kumar also teaches another means for introducing the sample and reagent, wherein the means includes mixing the sample and reagent before introducing the mixture into the capillaries (column 19, lines 42-56.)
Examiner notes that one skilled in the art would have understood from these disclosures that Kumar discloses that one embodiment is introducing the sample from a well into the capillary (column 17, line 2 to column 18, line 10), and then sequentially introducing a reagent by various means.  See also column 17, line 2 to column 18, line 10 disclosing that the capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay of this invention.” (Emphasis added.) In this embodiment for introducing the sample and reagent(s), the reagent(s) are in microtiter wells or plates that independently house reagents, i.e., separate reagents for introduction sequentially. Examiner emphasizes that such an embodiment is an alternative to the other disclosures such as mixing the reagents in the wells, or mixing the sample and reagent in the wells before introduction into the capillary. 
Kumar also discloses that the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. Column 19, lines 42-56. 
A syringe or suctioning means (column 30, lines 1-10) is equivalent to the claimed fluid transfer device configured to direct transfer of the sample and the cartridge reagents from the cartridge into the assay unit such that a reaction occurs within the assay unit.
Independent claims 109 and 118 further recite that the fluid transfer device is automated to transfer the sample form the sample well and the reagent from the reagent well into the assay unit according to a protocol for performing an assay to detect the analyte. 
However, column 31, lines 40-44 of Kumar discloses that "[t]he automated non-operator dependent portion of the apparatus 200 system software is provided by an erasable programmable read only memory (EPROM) module 348 connected to the control PCA 300 via a 30 position edge connector 349." (Emphasis added).
Moreover, column 36, lines 50-67 of Kumar discloses the following: "An important aspect of an alternative embodiment of the apparatus for use with a preferred embodiment of the cartridge and sample tray is that embodiments of the apparatus are able to communicate with the cartridge and sample tray, that the apparatus is equipped with appropriate electronics and/or optics for a given, immunoassay, and that the apparatus is capable of performing or interfaced with an instrument capable of performing an automated immunoassay and of computing qualitative, semi-quantitative, and/or quantitative results. Another aspect of the apparatus for use with a preferred embodiment of the cartridge and sample tray combination is that the apparatus house or control a suitably substantial portion of the means to move fluid in and out of the wells, capillary tubes, and chambers." (Emphasis added.)
Column 37, lines 56-67 discloses the following: "Alternative embodiments of the apparatus of the present invention can also include various levels of automation. One embodiment of the apparatus of the present invention can be designed such that only instrument control is possible with the stand alone apparatus and all data reduction and analysis is performed by a computer connected or networked to the apparatus via a port, such as RS-232, IEEE-488 (HP-IB), contact closure, and the like. Similarly, control of the apparatus can be automated by a connection to a computer as previously described where all control inputs are directed by the computer and initiated by an operator or alternatively by a computer program." (Emphasis added).
Moreover, Kumar in column 3, lines 1-18: "Additionally, a preferred embodiment of the apparatus of the present invention or variations of it can be interfaced with laboratory robots, such as cylindrical, cartesian, and articulated robots and the like; to enable complete automation of the immunoassay. The robotics device can be programmed to remove sample from a central container and add it to each well and alternatively to perform any pre-assay sample processing and preparation necessary, such as filtration, extraction, dilution, removal of certain components, and other manipulations depending on the sample. The robotics device can also place the sample tray and cartridge on the apparatus and subsequently move the cartridge to the centrifuge or other device and dispose of the sample tray. The robotics device can be integrated into an alternative embodiment of the apparatus of the present invention or it can be a commercially available robot for use in the laboratory and known to those of ordinary skill in the art of the present invention." Thus Kumar discloses use of laboratory robots to enable complete automation of an immunoassay, including adding a sample to a container and performing dilution [which Examiner notes is addition of a reagent].
Kumar also teaches that the sample tray holder, and thereby the sample tray, is lifted by a lift motor to contact the mixture in wells 57 (col. 32, lines 20-24 and see figures 4 and 9).
 The Kumar sample holder 212 and lift motor together are equivalent to Applicant’s translational stage, and the are configured to move the sample tray 3 (equivalent to Applicant’s claimed cartridge).

As to claims 110 and 112, Examiner notes that the sample and reagent are not claimed as being part of the device. The Kumar wells are capable of holding such samples.
As to claim 111, see Kumar in column 10, lines 16-17.
As to claim 113, Kumar teaches a syringe (column 30, lines 1-10) [which is a pump].
As to claim 114, it is understood that the syringe (equivalent to the claimed fluid transfer device) is coupled to the capillary (equivalent to assay unit), since fluid is drawn into the capillary (column 19, lines 42-56 and col. 21, lines 19-22).
As to claims 115-116, and 123-124, see discussion above regarding the capillary, which has an interior surface with a reaction site, and which has a tip with an opening to allow materials to be transferred into or out of it.
As to claim 117, see column 19, lines 42-56, disclosing use of a fluorometer.
As to independent claim 118, see discussion of claim 109, which is also applicable to claim 118. Additionally, see column 3, lines 56-57 disclosing use of a computer for automation, which is equivalent to a programmable processor.
As to claim 119, see figure 4 and wells in tray 3. 
As to claim 122, any of the wells of the Kumar sample tray is configured to contain, or capable of containing, a diluent.
As to claim 127, see column 43, lines 10-16.
As to claim 128, see column 12, lines 47-52 disclosing photodiodes.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 120-121 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”).
Kumar has been discussed above.
As to claim 120, Kumar is silent as to the sample tray (which contains reagents), containing all reagents necessary for performing an assay to detect the analyte. However, providing the wells of the tray with all reagents necessary for performing an assay to detect a particular analyte would have been a design choice that achieves the same purposes disclosed by Kumar. It would have been predictable that the assay can be performed with all the reagents being provided in the wells, and that this would provide the benefit of ease of use or convenience.
As to claim 121, see column 31, lines 64-67 which discloses a barcode provided with the sample tray (equivalent to the claimed cartridge). It would have been obvious to one skilled in the art to provide a barcode on the sample tray, rather than just providing with the sample tray, as a design choice that would accomplish the same function disclosed by Applicant, and that would provide a predictable benefit of convenience.


Claim 126 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”), as applied to claim 118 above, and further in view of US 20050084921 (hereinafter “Cranley”).
Kumar, discussed above, is silent as to a communication assembly to transmit information to an external device. 
However, Cranley discloses the following.
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
The disclosure of Cranley of “computerized data collection and transmission” implies the use of a computer system to receive or transmit data. 
Thus, Cranley discloses computerized data collection and transmission between a biosensor and an analysis device linked to for example the internet, as would be useful for compliance monitoring, coaching, or instructing (para. 0037), or for instant results for home monitoring of a subject can be obtained, among other useful benefits (para. 0279). 
It would have been obvious to one skilled in the art to incorporate into the Kumar invention a computer system to receive from or transmit data to an analysis device as would be useful for home monitoring or instructing to provide health care services, as taught by Cranley. 

Response to Arguments
The following is in response to Applicant’s filed 6/23/22. 
Applicant has amended independent claims 109 and 118 to include language reciting that the fluid transfer device is automated to transfer the sample form the sample well and the reagent from the reagent well into the assay unit according to a protocol for performing an assay to detect the analyte. Applicant notes that Kumar discloses "a syringe motor 305 for actuating and accurately controlling movement of the syringe 210". Applicant asserts that such disclosure does not teach that the syringe transfers a sample and reagent according to a protocol for conducting an assay. 
Examiner does not find that the proposed amendment would overcome the art of record since Kumar teaches these limitations. Column 31, lines 40-44 of Kumar discloses that "[t]he automated non-operator dependent portion of the apparatus 200 system software is provided by an erasable programmable read only memory (EPROM) module 348 connected to the control PCA 300 via a 30 position edge connector 349." Column 36, lines 50-67 of Kumar discloses the following: "An important aspect of an alternative embodiment of the apparatus for use with a preferred embodiment of the cartridge and sample tray is that embodiments of the apparatus are able to communicate with the cartridge and sample tray, that the apparatus is equipped with appropriate electronics and/or optics for a given, immunoassay, and that the apparatus is capable of performing or interfaced with an instrument capable of performing an automated immunoassay and of computing qualitative, semi-quantitative, and/or quantitative results. Another aspect of the apparatus for use with a preferred embodiment of the cartridge and sample tray combination is that the apparatus house or control a suitably substantial portion of the means to move fluid in and out of the wells, capillary tubes, and chambers." Column 37, lines 56-67 discloses the following: "Alternative embodiments of the apparatus of the present invention can also include various levels of automation. One embodiment of the apparatus of the present invention can be designed such that only instrument control is possible with the stand alone apparatus and all data reduction and analysis is performed by a computer connected or networked to the apparatus via a port, such as RS-232, IEEE-488 (HP-IB), contact closure, and the like. Similarly, control of the apparatus can be automated by a connection to a computer as previously described where all control inputs are directed by the computer and initiated by an operator or alternatively by a computer program." 
Particularly on point is the following disclosure by Kumar in column 3, lines 1-18: "Additionally, a preferred embodiment of the apparatus of the present invention or variations of it can be interfaced with laboratory robots, such as cylindrical, cartesian, and articulated robots and the like; to enable complete automation of the immunoassay. The robotics device can be programmed to remove sample from a central container and add it to each well and alternatively to perform any pyre-assay sample processing and preparation necessary, such as filtration, extraction, dilution, removal of certain components, and other manipulations depending on the sample. The robotics device can also place the sample tray and cartridge on the apparatus and subsequently move the cartridge to the centrifuge or other device and dispose of the sample tray. The robotics device can be integrated into an alternative embodiment of the apparatus of the present invention or it can be a commercially available robot for use in the laboratory and known to those of ordinary skill in the art of the present invention." Thus the above citations provide disclosures by Kumar that anticipates Applicant's proposed amendments, including use of laboratory robots to enable complete automation of an immunoassay, including adding a sample to a container and performing dilution [which Examiner notes is addition of a reagent].
The following is a response to Applicant’s arguments filed 7/28/22.
Applicant asserts that claims 109 and 11 do not merely recite “automation” of an immunoassay. Rather, claim 109 recites, in part, “an automated fluid transfer device configured to direct transfer of the biological sample from the sample well and the cartridge reagent from the reagent well of the cartridge into the assay unit according to a protocol for performing an assay to detect the analyte. Claim 118 recites similar limitations.
Applicant asserts that the Office has not explained why Kumar is believed to disclose an automated fluid device configured to transfer a sample from a sample well of Kumars sample tray into its capillary, and to further transfer a cartridge reagent from the sample tray into Kumar’s capillary according to a protocol. 
Applicant argues that the Office has not shown that “automation” in Kumar refers to an automated fluid transfer device for transferring a sample from the sample tray to the capillary and separately  transfer of a cartridge reagent from the sample tray to the capillary.  As previously argued, Kumar discloses that a sample is added to a reagent well containing a reagent, and the sample-reagent mixture is drawn into Kumar’s capillary where the reagent may bind to the substrate in the capillary tube (see reply of June 23, 2022 at page 8). Thus Kumar does not disclose that a sample is transferred from the sample tray to its capillary and further that a reagent is transferred from the sample tray to the capillary. Applicant asserts that the Office does not address this disclosure of Kumar or Applicant’s arguments in this regard. Instead, the Office continues to interpret Kumar as allowing for additional reagent additions to its capillary from its sample tray despite Kumar failing to disclose further transfer of reagents from its sample tray to its capillary.
The Office alleges that Kumar’s disclosure of dilution of a sample discloses the claimed feature of addition of a reagent (see Advisory action). However, the passage of Kumar relied on by the Office discloses, “The robotics device can be programmed to remove sample from a central container and add it to each well and alternatively to perform any pre-assay sample processing and preparation necessary, such as filtration, extraction, dilution, removal of certain components, and other manipulations depending on the sample.” See Kumar at 38; 5-11. Thus, Kumar discloses that sample dilution occurs prior to performing the assay. Further, Applicant notes that the Office relies on the syringe motor of Kumar as allegedly corresponding to the “fluid transfer device”, and the Office does not explain why the syringe motor is believed to be responsible for the transfer of the diluent in Kumar. Accordingly, Kumar does not disclose that an automated fluid transfer device transfers a diluent from Kumar’s sample tray to the capillary. Therefor, Applicant maintains that Kumar fails to teach each and every element of claims 109 and 118. 
Applicant also asserts that the Office did not address all of Applicant’s arguments, and specifically fails to address Applicant’s arguments on pages 8-9 of the Amendment and Reply of June 23, 2022. Applicant asserts that the Office does not explain why Kumar is believed to disclose or suggest a translational stage configured to move a cartridge relative to an assay unit to selectively place a sample well into fluid communication with the assay unit, and to selectively place a reagent well into fluid communication with the assay unit.
Applicant states that, as discussed, Kumar does not disclose transferring a sample from a sample well of the sample tray and further transferring a reagent from a reagent well of the sample tray into its capillary. Applicant asserts that accordingly there would be no reason for Kumar to include a translational stage to move its sample tray to place multiple wells in communication with its capillary, as Kumar does not disclose that further reagents are transferred from its sample tray to the capillary after the sample is transferred to the capillary. Applicant argues that the Office’s citations to various passages of Kumar referring to “automation” and robotics do not disclose or suggest movement of a translational stage on which Kumar’s sample is arranged in order to position different wells of the sample tray into communication with Kumar’s capillary.
In response to the above, Examiner has elaborated the grounds for rejection, which is copied and pasted below for convenience.
The microtiter plate or the sample tray is equivalent to Applicant’s cartridge. The wells of the microtiter wells or sample tray are equivalent to Applicant’s sample well and reagent well wherein the capillary is used to transfer the sample and reagents from the wells. 
See column 17, line 2 to column 18, line 10 disclosing that one end of a single capillary tube can be introduced into a sample and sample drawn up by any convenient means, e.g. capillary action or active pumping, to provide an appropriately sized sample in the capillary tube, and also that the capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay of this invention.” Column 17, line 2 to column 18, line 10. (Emphasis added.)
See also column 18, lines 44-46, disclosing that the sample tray is designed to contain a reagent and means to mix fluid held within the wells, and column 19, lines 35-36 disclosing that the sample is added to one or more wells in the sample tray). See also column 18, lines 41-46 disclosing another example in which the capillary tubes can be used with commercially available containers suitable for independently housing the reagents and waste of immunoassays, such as microtiter wells or plates, or alternatively a sample tray can contain a reagent and means to mix fluid held within the wells.” Column 18, lines 41-46. Examiner notes that Kumar also teaches another means for introducing the sample and reagent, wherein the means includes mixing the sample and reagent before introducing the mixture into the capillaries (column 19, lines 42-56.)
Examiner notes that one skilled in the art would have understood from these disclosures that Kumar discloses that one embodiment is introducing the sample from a well into the capillary (column 17, line 2 to column 18, line 10), and then sequentially introducing a reagent by various means.  See also column 17, line 2 to column 18, line 10 disclosing that the capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay of this invention.” (Emphasis added.) In this embodiment for introducing the sample and reagent(s), the reagent(s) are in microtiter wells or plates that independently house reagents, i.e., separate reagents for introduction sequentially. Examiner emphasizes that such an embodiment is an alternative to the other disclosures such as mixing the reagents in the wells, or mixing the sample and reagent in the wells before introduction into the capillary. 
Examiner advises that even if we assume that Kumar does not teach transferring the sample to the capillary and then transferring a reagent to the capillary, such steps would have been obvious since it results in a predictable outcome of introducing the sample and reagents into the capillary for performing the desired reaction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ann Montgomery/Primary Examiner, Art Unit 1641